In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00065-CR

EX PARTE RAM KUMAR SAMAL                  §   On Appeal from County Criminal Court No. 6

                                          §   of Tarrant County (1519438)

                                          §   September 9, 2021

                                          §   Memorandum Opinion by Justice Womack

                                          §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack